IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


MANORCARE HEALTH SERVICES              : No. 254 WAL 2017
PITTSBURGH,                            :
                                       :
                    Petitioner         : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
            v.                         :
                                       :
                                       :
DEPARTMENT OF HUMAN SERVICES,          :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 21st day of November, 2017, the Petition for Allowance of

Appeal is DENIED.